Mr. Mike Mitchell Attorney at Law P.O. Box 1510 Little Rock, AR 72203-1510
Dear Mr. Mitchell:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials". Specifically, you ask two questions:
  1.  Is an expenditure for a legislator's spouse or family a reportable expense, e.g., if a legislator and his spouse are taken to dinner, is the total expense reportable or only the expense for the legislator?
  2.  If a legislator is taken to lunch three times during a month the legislature is in session and each time the lunch costs $10, for a total of $30, how would this expenditure be reported?
In response to your first question, it is my opinion that under the circumstances you describe, a lobbyist would be required to report the total expenditure made on behalf of the legislator and his spouse.
Section 21-8-604 (b)(1)(B) requires a registered lobbyist to report on his monthly activity report any "[p]ayment for food, lodging, or travel in excess of twenty-five dollars ($25.00) on behalf of a public official."  It is clear that an expenditure made at the direction of a public official is a payment made on his behalf.  Likewise, I believe a payment made by a lobbyist that a public official would have otherwise made himself, had it not been for the lobbyist's expenditure, is a payment made on behalf of a public official.
Therefore, if a lobbyist pays for a meal for a legislator and his spouse, and to the total payment exceeds $25, the total expenditure would be reportable under Section 21-8-604.
In response to your second question, this office has previously opined that the Act does not provide specific guidelines regarding multiple expenditures made on behalf of a single public official over a span of time.  Attorney General Opinion No. 89-E-6. However, it is my opinion that the Act does not require a lobbyist to itemize a series of $10 lunch expenditures made over the course of a month, as you describe in your hypothetical.